Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 2A – Prong 1:
The following elements of claim 1 are considered to be mental process steps:
update trajectory deconfliction of a trajectory of the aircraft and trajectories of one or more other aircraft; 
generate a guidance output associated with a route of the aircraft based on integration of the dynamic parameters, the trajectory deconfliction and the internal factors. 
The identified claim limitations that recite mental process steps fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The limitations of updating and generating, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then 
Under Step 2A Prong 2:
The claim additionally recites a method further comprising:
receive data indicative of internal factors and external factors related to route optimization of an aircraft,
receive updates to the dynamic parameters via a wireless communication network that includes a high bandwidth return link from the aircraft while the aircraft is in-flight;
These steps are recited at a high level of generality (i.e. as a general means of receiving information), and amount to mere data gathering, manipulation or pre-solution displaying, which are forms of insignificant extra-solution activity. 
These judicial exceptions are not integrated into a practical application. In particular, the claim only recites the receiving of information and the generating and updating of trajectory. See MPEP 2106.04(a)(2) III B-D
These additional steps amount to necessary data gathering and generic computing componentswherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implementation to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Dependent claims 2-16 only recite limitations further defining parameters within the mental process. These limitations are considered mental process steps and additional steps that amount to generic computing components. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-16 are not patent eligible. 
Claims 17-20 are directed to a method encompassed in scope by the previously rejected claims 1-4 respectively and are rejected using the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-13, 16, & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Westervelt; Eric Richard et al. (US PGPub 20180096608) in view of Richman; Russell Mark et al. (US PGPub 20140282747).
Regarding claim 1, Westervelt teaches:
An aviation advisory module comprising processing circuitry configured to: receive data indicative of internal factors and external factors related to route optimization of an aircraft, (Abstract: “A system, computer-readable medium, and a method including obtaining flight data for a prescribed flight from at least one of an airborne system of a particular aircraft to execute the prescribed flight and a system other than the airborne system of the particular aircraft having a source of data related to the prescribed flight, the flight data including specific details relating to at least one of the particular aircraft and parameters of the prescribed flight; performing, by a processor of an external computational asset and based on the obtained flight data, a control optimization to generate optimized path specific controls for the prescribed flight; transmitting the optimized path specific controls via a communication uplink from the external computational asset to the particular aircraft; and guiding, in response to receiving the optimized path specific controls by the particular aircraft, the particular aircraft in accordance with the optimized path specific controls to execute the prescribed flight.”)
wherein at least some of the external factors include dynamic parameters that are changeable while the aircraft is in-flight; (Paragraph 17: "For example, the scope and specificity of the flight data (i.e., its level of customization to the specific flight plan, aircraft, weather and air traffic conditions, etc.)")
receive updates to the dynamic parameters via a wireless communication network...from the aircraft while the aircraft is in-flight; (Paragraph 22: "An external computational asset herein may include the technical functionality to interface and communicate with other systems, including but not limited to, another external computational asset, flight management and flight control systems on-board an aircraft, and other types of systems via communication links (e.g., uplink, downlink) using different communication protocols and techniques." Further Paragraph 30: "In the event the flight data is generated, stored, or otherwise provided by the particular aircraft, this flight data can be communicated from the particular aircraft to an external computational asset herein via a communication link.")
update trajectory deconfliction of a trajectory of the aircraft and trajectories of one or more other aircraft; (Paragraph 46: "In some embodiments, framework 300 and other aspects herein may optionally support and facilitate a trajectory negotiation on the ground with air traffic controllers (or other entities), instead of directly with an aircraft, for a set of multiple aircraft.”)
and generate a guidance output associated with a route of the aircraft based on integration of the dynamic parameters, the trajectory deconfliction and the internal factors.  (Paragraph 46: "Based on obtained flight data and at least some aspects of the negotiated trajectory for the set of aircraft, a control optimization can be performed to generate optimized path specific controls for the set of aircraft.")
Westervelt does not explicitly teach:
...that includes a high bandwidth return link…
However, in the same field of endeavor, Richman teaches:
...that includes a high bandwidth return link… (Paragraph 60: “For example, the information system 100 can support (forward link) data downloads with data rates of up to approximately 10 Mbps-15 Mbps or higher and (return link) data uploads with data rates of up to approximately 1.5 Mbps or higher.” Further Paragraph 39: “the communication system 370 can comprise any conventional type of wireless communication system, such as a cellular communication system and/or an Aircraft Ground Information System (AGIS) communication system”)

Westervelt and Richman are analogous art because they both disclose methods for bi-directional, near real-time, Air-to-Ground wireless data transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the flight plan optimization teachings of Westervelt with the specific wireless communication methods of Richman to achieve a system capable of the wireless capacity necessary to transmit data in near real time for vehicle information systems aboard aircraft. (Richman: Paragraph 21)

Regarding claim 2
wherein the high bandwidth return link comprises a link that is at least 1 Mbps and at least 50% of a bandwidth of a forward link.  (Paragraph 60: “For example, the information system 100 can support (forward link) data downloads with data rates of up to approximately 10 Mbps-15 Mbps or higher and (return link) data uploads with data rates of up to approximately 1.5 Mbps or higher.”)
Regarding claim 3, Westervelt in combination with Richman teach the module of claim 2, Westervelt further teaches:
wherein at least some of the dynamic parameters are changed substantially in real time. (Paragraph 48: "These operations may be performed using an external computational asset that technically addresses the problem of real-time flight path optimization for operating aircraft by using external computational assets having the resources of large data storage, processing, and accessibility capabilities, where the data might include, for example, weather information 335 (e.g., relevant convective weather states for a specific flight or mission), airspace constraints and air traffic information 330, and other types of data 340 that may not necessarily be available to an airborne system as efficiently and/or robust, if at all.")

Regarding claim 8, Westervelt in combination with Richman teach the module of claim 2, Westervelt further teaches:
wherein the external factors include air traffic management flow control initiatives for congestion management.  (Paragraph 46; This limitation is recited at a high level of generality and is not clearly defined by the specification. It is therefore, under its broadest reasonable interpretation, interpreted to correspond to any system meant to improve the flow or optimize the flight paths of air traffic.)
claim 9, Westervelt in combination with Richman teach the module of claim 1, Westervelt further teaches:
wherein the dynamic parameters include atmospheric parameters, airspace parameters and aircraft parameters.  (Paragraph 39: "For example, data 304 may include tail specific airplane characteristics data 325 for a particular aircraft (e.g., aircraft specific data including but not limited to, for example, thrust, drag, etc.), air traffic information 330 including a state of an air traffic control network relevant to an aircraft and a prescribed flight or mission for the aircraft (e.g., information that may be useful in avoiding/minimizing delays), enhanced weather information 335 (e.g., convective weather information to avoid storms, areas of potential icing and the like), and other data 340 (e.g., wind data aloft, etc.).")

Regarding claim 10, Westervelt in combination with Richman teach the module of claim 1, Westervelt further teaches:
wherein the module is disposed on the aircraft. (Paragraph 18: "Control unit 110 may operate to control operations of aircraft 115 on which system 100 is installed.")

Regarding claim 11, Westervelt in combination with Richman teach the module of claim 1, Westervelt further teaches:
wherein the module is disposed at a ground station.  (Paragraph 20: “the present disclosure includes applying ground-based optimization technologies to generate a control history and corresponding state trajectory that can minimize DOC for an aircraft using a data link to the aircraft and ground-based computer systems")

claim 12, Westervelt in combination with Richman teach the module of claim 1, Westervelt further teaches:
wherein the wireless communication network comprises an air-to-ground (ATG) network.  (Paragraph 20)

Regarding claim 13, Westervelt in combination with Richman teach the module of claim 12, Westervelt further teaches:
wherein the module is disposed at a remote location relative to the aircraft and ground stations within the ATG network.  (Paragraph 23: "In some embodiments, an external computational asset herein may include one or more systems, devices, subsystems, and components that are onboard a mobile platform, either ground-based, seaborne or airborne.")

Regarding claim 16, Westervelt in combination with Richman teach the module of claim 1, Westervelt further teaches:
wherein updating the trajectory deconfliction comprises updating in real time(Paragraph 48)

Regarding claims 17-19, they are rejected on the basis that they are encompassed in scope by the previously rejected claims 1-3.

Claims 4-5 & 14-15, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Westervelt in view of Richman and further in view of Hamilton; James R. et al. (US Pat No 10026325).
Regarding claim 4
wherein the internal factors include pilot or operator policies or preferences.  
However, in the same field of endeavor, Hamilton teaches:
wherein the internal factors include pilot or operator policies or preferences.  (Column 6 Lines 42-45: "The computer memory 202 stores tradeoff preferences of a user. In the context of commercial aircraft, the user may be an airline operating an aircraft.")
Westervelt, Richman, and Hamilton are analogous art because they all generally relate to the improvement of existing aviation technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Westervelt and Richman with the flight path calculation and selection teachings of Hamilton in order to arrive at a system capable to assist pilots when flight plan deviations occur, minimizing computation of tradeoffs while in flight. (Hamilton: Background)
Regarding claim 5, Westervelt in combination with Richman and Hamilton teach the module of claim 4, Hamilton further teaches:
wherein the preferences define a preferred time of arrival, (Column 4 Lines 17-20: “The first axis 102 is related to an on-schedule operation characteristic for the flight plan, and includes an “on time” value, a “late” value, and an “early” value arranged along the first axis")
preferred hazard avoidance strategy, (Column 4 Lines 56-60: "The third axis 106 is related to a ride quality characteristic for the flight plan. In the exemplary multi-axis chart 100, the third axis 105 includes a “smooth” value, a “light” value, a “moderate” indication, and a “heavy” value. The indications relate to turbulence,")
preferred cost management strategy, and preferred fuel management strategy. (Column 4 Lines 34-48): “The second axis 104 is related to an operation efficiency characteristic for the flight plan. In the exemplary multi-axis chart 100, the second axis 104 includes a “plan” value (i.e., the flight plan is predicted to use an amount of fuel predicted by the original flight plan), an “under burn” value (i.e., the flight plan is predicted to use less fuel than the original flight plan), and an “over burn” value (i.e. the flight plan is predicted to use more fuel than the original flight plan)....However, other costs also may be accounted for on the second axis")
Regarding claim 14, Westervelt in combination with Richman teach the module of claim 1, they do not teach:
wherein generating the guidance output comprises providing an option for a flight path to an operator at a ground station or to a pilot of the aircraft.  
However, in the same field of endeavor, Hamilton teaches:
wherein generating the guidance output comprises providing an option for a flight path to an operator at a ground station or to a pilot of the aircraft. (Abstract: "When multiple optional flight plans are received, multiple triangles corresponding to the respective flight plans can be overlaid on the multi-axis chart. The pilot can identify a most-preferable flight plan based on visual differences between the triangles.")

Regarding claim 15, Westervelt in combination with Richman and Hamilton teach the module of claim 14, Hamilton further teaches:
wherein the processing circuitry is further configured to provide one or more other options for other flight paths and display a comparison of the flight path and the one or more other options for other flight paths.  (Abstract)

Regarding claim 20.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Westervelt in view of Richman and further in view of SMITH; Brian James (US PGPub 20160140853)

Regarding claim 6, Westervelt in combination with Richman teach the module of claim 2, they do not teach:
wherein the internal factors include a pilot skill level.  
However, in the same field of endeavor, Smith teaches:
wherein the internal factors include a pilot skill level.  (Paragraph 14: "The memory 104 can also store a crew database 112. The crew database 112 can include a list of vehicle operators who may be available to perform a particular travel operation along with detailed information about the vehicle operators (e.g., experience level).")

Westervelt, Richman, and Smith are analogous art because they all generally relate to the improvement of existing aviation technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Westervelt and Richman with the flight path recalculation teachings of Smith to create a system that can safely and accurately assimilate changing weather information along a route for the use of pilots and dispatchers when altering flight plans in flight. (Smith: Paragraph 13)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Westervelt in view of Richman and further in view of Robinson; Paul A. (US Pat No 7471995).
Regarding claim 7
wherein the external factors include airspace exclusions, architectures and procedures, winds and temperatures aloft, storms, icing, (Paragraph 39: "Data 304 gathered or received... air traffic information 330 including a state of an air traffic control network relevant to an aircraft and a prescribed flight or mission for the aircraft (e.g., information that may be useful in avoiding/minimizing delays), enRichmanced weather information 335 (e.g., convective weather information to avoid storms, areas of potential icing and the like), and other data 340 (e.g., wind data aloft, etc.).")
Though it could be deduced, Westervelt and Richman do not explicitly teach:
volcanic ash, and turbulence.  
However, in the same field of endeavor, Robinson teaches:
volcanic ash, and turbulence.  (Column 1 Lines 32-36: "Environmental conditions can include, for example, meteorological and other environmental conditions, such as, storms, rain, turbulence, aircraft wake turbulence, lightning, icing, fog, volcanic ash, wind speed, wind direction, wind variation, or the like.")

Westervelt, Richman, and Robinson are analogous art because they all generally relate to the improvement of existing aviation technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Westervelt and Richman with the specific weather gathering and transmission teachings of Robinson to arrive at a system able to provide a pilot safely with complete and up-to-date weather information when changing a flight plan in flight. (Robinson: Paragraph 5)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hyslop; Douglas (US PGPub 2014149405) discloses beamforming for ATG data transmission.
Heinrich; Richard E. (US Pat No 8918280) discloses a system of flight path optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/E.W.V./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662